OPINION OF THE COURT
PER CURIAM.
The record in the above matter is remanded to the Court of Common Pleas of York County for an evidentiary hearing to determine whether appellant, Howard S. Smith, was denied the effective assistance of trial counsel. If, following the hearing, and the making of findings of fact and conclusions of law, it is determined that appellant was denied the effective assistance of counsel, an order shall be entered granting appropriate relief. If it is determined that appellant was not denied the effective assistance of counsel, then the record should be returned to this Court for further consideration of the appeal. Commonwealth v. Dancer, 460 Pa. 95, 331 A.2d 435 (1975).